Citation Nr: 1302814	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-32 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of overpayment in the amount of $27,830.73.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 decision by the VA Regional Office (RO) in Philadelphia, Pennsylvania, which denied a request for waiver of recovery of an overpayment of compensation benefits in the amount of $27,830.73.  

The Board notes that, in addition to the paper claims file, there is paperless, electronic (Virtual VA)  paperless claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In December 2009 correspondence the Veteran raised the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), diabetes mellitus, and a low back disorder.  While the RO adjudicated claims for PTSD and a low back disorder in a June 2009 rating decision and readjudicated the PTSD issue in an October 2009 rating decision this new claim, which also encompasses diabetes mellitus, has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his August 2009 VA Form 9 the Veteran expressed the desire to be afforded a Travel Board hearing.  Unfortunately, the Veteran has not yet been scheduled for or afforded a Travel Board hearing.  Pursuant to 38 C.F.R. § 3.103(c) (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Therefore, the Veteran must be provided an opportunity to present testimony at a Board hearing before the Board may proceed with appellate review.




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board at the RO.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



